Case 2:19-cv-10639-DSF-E Document 39 Filed 08/10/20 Page 1 of 1 Page ID #:149




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 CHRIS LANGER, et al.                 CASE NO.
                                      2:19−cv−10639−DSF−E
              Plaintiff(s),
       v.                              Order to Show Cause re
 STANLEY JOSEPH ZOR, et al.            Dismissal for Lack of
                                       Prosecution
            Defendant(s).




       Default has been entered by the Clerk as to the remaining defendants. No
    motion for default judgment has been filed. Plaintiff is ordered to file a
    motion for default judgment on or before September 11, 2020. Failure to file
    a default judgment motion by that date may result in sanctions, including
    dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: August 10, 2020                     /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
